DETAILED ACTION
This correspondence is in response to the communications received May 4, 2022.  Claims 1-21 are pending.  Claims 22-30 have been withdrawn, see details below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made no claim to the benefit of an earlier filing date.


Election/Restrictions
Claims 22-30 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II method claims and noted species embodiments, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.




Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    420
    883
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    736
    1011
    media_image3.png
    Greyscale

Applicant has elected “Species I is directed to the embodiment of a lead frame package with two opposing rows of a plurality of leads emanating from the central resin body, as can be seen in Figures 1A-C, 3A-C, and clearly the method figures later in the drawings also seem [to] point to this configuration”, from the restriction/election dated March 4, 2022.  Applicant asserts that all of claims 1-21 point to the embodiment represented in Species I, in the reply dated May 4, 2022.  As such the Figures 1A-C and 3A-C will be considered in the examination of this patent application.

Regarding claim 1, the Applicant discloses in Figs. 1A-C (provided above) and 3A-C, a semiconductor device, comprising:

a semiconductor die (“semiconductor die 90”, ¶ 0037);

an opaque mold (“the mold compound housing 102 is opaque”, ¶ 0032) compound housing covering the semiconductor die (102 encapsulates chip 90, as can be seen in Fig. 1C);

a conductive terminal (“conductive terminals 104”, ¶ 0032) extending from the mold compound housing (104 emanate from within 102); and

an insulative coat (“the coat 112 is composed of an insulative material”, ¶ 0033) covering the mold compound housing (112 covers 102) and at least a portion of the conductive terminal (112 covers portions of 104).

    PNG
    media_image4.png
    432
    722
    media_image4.png
    Greyscale

Regarding claim 8, the Applicant discloses in Figs. 1A-C (provided above), 3A-C and 7 (provided above), an electronic device, comprising:

a printed circuit board (PCB) (element 700 in Fig. 7, ¶ 0043);

a semiconductor device (chip 90) including an opaque mold (102) compound housing and a conductive terminal (104) extending from the mold compound housing (104 extends from inside of 102 to an external position), 

the conductive terminal (104) having a first bend (106) and a second bend (108) and terminating at an end (104 ends at 110);

an insulative coat (112) covering the mold compound housing (112 covers 102) and covering at least a first length of the conductive terminal between the mold compound housing and a point between the first and second bends (112 on 104 extends from 102 on 104 past first bend 106 and stops before reaching the second bend 108 of lead 104, as can be seen in Figs. 7 and 8); and

a metal joint (702) coupled to the PCB (702 couples to 700) and the conductive terminal (702 couples to leads 104), 

the metal joint (702) covering the second bend (702 covers bend 108 of 104) and the end of the conductive terminal (702 covers ends 110 of leads 104).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Featherby et al. (US 6,368,899) in view of Gagnon et al. (US 5,289,344).

    PNG
    media_image5.png
    439
    806
    media_image5.png
    Greyscale

Regarding claim 1, the Featherby discloses in Fig. 7, a semiconductor device (element 16 is mounted in a lead frame molded package, col. 4, lines 35-45), comprising:

a semiconductor die (“an integrated semiconductor circuit die”, col. 4, lines 35-45);

a mold compound (12, col. 11, lines 45-55) housing covering the semiconductor die (12 covers 16);

a conductive terminal (plural 22, col. 4, lines 35-45) extending from the mold compound housing (portions of 22 extend from inside to outside of 12); and

an insulative coat (300, col. 11, lines 45-55, col. 8, lines 46-67, the ceramic material discussed is as “electrically insulating”) covering the mold compound housing and at least a portion of the conductive terminal (300 covers 12 and parts of 22).

Featherby does not explicitly disclose “mold compound housing covering the semiconductor die” is “opaque”.

Gagnon discloses an opaque resin body for lead frame package is disclosed to be opaque in col. 3, line 67 through col. 4, line 5, which explains that for purposes of being able to visualize the internal arrangement in this patent, the encapsulant 14 appears transparent, but is actually opaque, encapsulant 14 identified in col. 5, lines 42-49.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“mold compound housing covering the semiconductor die” is “opaque”,

in the invention or system of Featherby as taught by Gagnon, for the purpose of preventing external light to impinge upon the inner semiconductor die whose operational characteristics are sensitive to light, which could undesirably alter the performance of the devices in the semiconductor chip.

Regarding claim 2, Featherby et al. disclose the semiconductor device of claim 1, wherein the mold compound housing comprises plastic (Featherby, col. 11, lines 48-49, “the plastic package 12”).

Regarding claim 3, Featherby et al. disclose the semiconductor device of claim 1, wherein the insulative coat covers an entirety of all surfaces of the mold compound housing (in Fig. 7 of Featherby, 300 covers the entirety of 12).

Regarding claim 5, Featherby et al. disclose the semiconductor device of claim 1, wherein the insulative coat has a thickness ranging from 100 nanometers to 10 microns (Featherby’s ranges for film 300 are disclosed on col. 9, lines 1-6, this is in reference to the ceramic layer discussed on col. 8, lines 45-67).  Note, the conversion of the claimed range 100 nm is 0.1 micron.  Therefore the range of thickness claimed is 0.1 to 10 microns.  Next, the ceramic material layer 300 in Fig. 7 of Featherby, is discussed having a range of thicknesses from either 500-100 Angstroms to 5000-10000 Angstroms, which converted to micrometers is, 500 A is 0.05 micrometers, 1000 Angstroms is 0.1 micrometers, 5000 Angstroms is 0.5 micrometers, and 10,000 Angstroms is 1 micrometer.  Therefore the claimed range (in micrometers) is 0.1 to 10 micrometers and the Featherby 300 film layer prior art range is 0.05 to 1 micrometer.  So the prior art range of 0.05 to 1 micrometer overlaps with the claimed range of 0.1 to 10 micrometers.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, Featherby et al. disclose the semiconductor device of claim 1, wherein the insulative coat is composed of a material selected from the group consisting of: a polymer, a solder resist, and a ceramic (Featherby discloses wherein 300 of Fig. 7, is a ceramic insulator, col. 8, lines 46-48, “Any ceramic or glassy material is suitable as the first layer of the duplex coating.  Preferably the material should be electrically insulating…”).  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Featherby et al. (US 6,368,899) in view of Gagnon et al. (US 5,289,344) in view of Kikuchi et al. (US 2008/0017999) in view of Strobel et al. (US 5,825,042).

Regarding claim 4, Featherby et al. disclose the semiconductor device of claim 1, however Featherby does not disclose,
“wherein the conductive terminal includes a first bend and a second bend, and 
wherein the insulative coat extends from a surface of the mold compound housing to a point between the first bend and the second bend”. 

First, Featherby does not disclose,
“wherein the conductive terminal includes a first bend and a second bend”.

    PNG
    media_image6.png
    491
    790
    media_image6.png
    Greyscale

Kikuchi discloses in Fig. 3, shown above, wherein the conductive terminal (plural lead fingers 8) includes a first bend (upper downward bend in both 8) and a second bend (lower outward bend in both 8).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the conductive terminal includes a first bend and a second bend”,

in the invention or system of Featherby as taught by Kikuchi, for the purpose of providing the leads to have a shape that is ready for surface mounting the package to a circuit board for electrically connection.

Second, Featherby does not disclose,
“wherein the insulative coat extends from a surface of the mold compound housing to a point between the first bend and the second bend”.

    PNG
    media_image7.png
    491
    825
    media_image7.png
    Greyscale

Strobel discloses in Fig. 5B, shown above, shows an additional “encapsulant 559” (col. 7, lines 48-49), which covers the first bend joint of the lead finger leaving the package (downward bend of “LEAD FRAME” leads emanating from the package).  Strobel does not show two bends in the lead fingers, but does not need to since, that feature has been shown by the Kikuchi reference.  Strobel discloses that the lead finger first upper bend occurs within the confines of the analogous “insulative coat”, which in combination with Kikuchi’s lead finger shape would yield the combination rejection teaching of, “wherein the insulative coat extends from a surface of the mold compound housing to a point between the first bend and the second bend”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the insulative coat extends from a surface of the mold compound housing to a point between the first bend and the second bend”,

in the invention or system of Featherby et al. as taught by Strobel, for the purpose of preventing corrosion to the lead finger portions which are less likely to be covered in solder after final placement.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Featherby et al. (US 6,368,899) in view of Gagnon et al. (US 5,289,344) in view of Kobayakawa et al. (US 8,633,506).

Regarding claim 7, Featherby et al. disclose the semiconductor device of claim 1, however Featherby does not disclose,
“further comprising a metal member that extends from within the mold compound housing, through the mold compound housing, and to a surface of the mold compound housing, and wherein the insulative coat covers the metal member”.

    PNG
    media_image8.png
    366
    425
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    439
    559
    media_image9.png
    Greyscale

Kobayakawa discloses in Figs. 1, 3 and 4, provided above,
further comprising a metal member (die pad 12) that extends from within the mold compound housing (inside of molding 4), through the mold compound housing (12 extends through 4), and to a surface of the mold compound housing (vertical faces of exposed parts of 12 are flush with the vertical surfaces of 4 and lower surface of 12 is exposed by 4).  Then the previous showing by Featherby in Fig. 7 shows the entire molding package covered in film 300, so therefore once Kobayakawa’s modification is combined into the die pad 14 of Featherby’s Fig. 7, the exposed metal parts noted above, too would be covered by 300, thus satisfying the limitation of, “wherein the insulative coat covers the metal member”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“further comprising a metal member that extends from within the mold compound housing, through the mold compound housing, and to a surface of the mold compound housing, and wherein the insulative coat covers the metal member”,

in the invention or system of Featherby et al.  as taught by Kobayakawa, for the purpose of improving the heat dissipation of the package by having the die pad of the lead frame have portions exposed by the molding package to allow for excess heat transfer to outside the package.


Claims 8-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Featherby et al. (US 6,368,899) in view of Gagnon et al. (US 5,289,344) in view of Kikuchi et al. (US 2008/0017999) in view of Strobel et al. (US 5,825,042) in view of Otremba et al. (US 10,373,897).

Regarding claim 8, the Featherby discloses in Fig. 7, (element 16 is mounted in a lead frame molded package, col. 4, lines 35-45) an electronic device, comprising:
a semiconductor device (package shown in Fig. 7, that includes “an integrated semiconductor circuit die”, col. 4, lines 35-45, mold 12, leads 22) including a mold compound housing (12, col. 11, lines 45-55) and a conductive terminal extending from the mold compound housing (plural 22, col. 4, lines 35-45, plural 22 extend from 12), the conductive terminal having a first bend (22 have downward bend),

an insulative coat (300, col. 11, lines 45-55, col. 8, lines 46-67, the ceramic material discussed is as “electrically insulating”) covering the mold compound housing and covering at least a first length of the conductive terminal (300 covers 12 and a part of 22, where 300 is discussed ).

First, Featherby does not disclose, wherein the “mold compound housing” is “opaque”.

Gagnon discloses an opaque resin body for lead frame package is disclosed to be opaque in col. 3, line 67 through col. 4, line 5, which explains that for purposes of being able to visualize the internal arrangement in this patent, the encapsulant 14 appears transparent, but is actually opaque, encapsulant 14 identified in col. 5, lines 42-49.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the “mold compound housing” is “opaque”,

in the invention or system of Featherby as taught by Gagnon, for the purpose of preventing external light to impinge upon the inner semiconductor die whose operational characteristics are sensitive to light, which could undesirably alter the performance of the devices in the semiconductor chip.

Second, Featherby does not disclose,
“a printed circuit board (PCB)”,
“the conductive terminal having a first bend and a second bend and terminating at an end”.

    PNG
    media_image6.png
    491
    790
    media_image6.png
    Greyscale

Kikuchi discloses in Fig. 3, shown above, 
a printed circuit board (“printed circuit board 1”, ¶ 0039);
wherein the conductive terminal (plural lead fingers 8) includes a first bend (upper downward bend in both 8) and a second bend (lower outward bend in both 8) and the conductive terminals terminate at an end (both 8 terminate at an outward most position).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a printed circuit board (PCB)”,
“the conductive terminal having a first bend and a second bend and terminating at an end”,

in the invention or system of Featherby as taught by Kikuchi, for the purpose of providing the leads to have a shape that is ready for surface mounting the package to a circuit board for electrically connection.

Third, Featherby does not disclose,
“an insulative coat covering the mold compound housing and covering at least a first length of the conductive terminal between the mold compound housing and a point between the first and second bends”.

    PNG
    media_image7.png
    491
    825
    media_image7.png
    Greyscale

Strobel discloses in Fig. 5B, shown above, shows an additional “encapsulant 559” (col. 7, lines 48-49), an insulative coat covering the mold compound housing (559 covering package is analogous to Featherby’s showing 300 covering 12 in Fig. 7) and Strobel discloses, covering at least a first length of the conductive terminal between the mold compound housing and a point between the first and second bends (downward bend of “LEAD FRAME” leads emanating from the package).  Strobel does not show two bends in the lead fingers, but does not need to since, that feature has been shown by the Kikuchi reference.  Strobel discloses that the lead finger first upper bend occurs within the confines of the analogous “insulative coat”, which in combination with Kikuchi’s lead finger shape would yield the combination rejection teaching of, “an insulative coat covering the mold compound housing and covering at least a first length of the conductive terminal between the mold compound housing and a point between the first and second bends”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“an insulative coat covering the mold compound housing and covering at least a first length of the conductive terminal between the mold compound housing and a point between the first and second bends”,

in the invention or system of Featherby et al. as taught by Strobel, for the purpose of preventing corrosion to the lead finger portions which are less likely to be covered in solder after final placement.

Fourth, Featherby does not disclose,
“a metal joint coupled to the PCB and the conductive terminal, the metal joint covering the second bend and the end of the conductive terminal.”

    PNG
    media_image10.png
    279
    751
    media_image10.png
    Greyscale

Otremba discloses in Fig. 14, 
“a metal joint coupled to the PCB and the conductive terminal, the metal joint covering the second bend and the end of the conductive terminal.”

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a metal joint coupled to the PCB and the conductive terminal, the metal joint covering the second bend and the end of the conductive terminal”,

in the invention or system of Featherby et al. as taught by Otremba, for the purpose of ensuring a full electrical connection from the lead finger to the circuit board, by covering the tips of the lead fingers with a sufficient amount of electrical bonding material.

Regarding claim 9, Featherby et al. disclose the electronic device of claim 8, wherein the mold compound housing is composed of plastic (Featherby, col. 11, lines 48-49, “the plastic package 12”).

Regarding claim 10, Featherby et al. disclose the electronic device of claim 8, wherein the insulative coat and the metal joint are configured to prevent whisker formation on the conductive terminal (as discussed in Applicant’s specification, the merely insulating nature of the film 112 on the portions of the external to package 102 leads 104 is sufficient to prevent whisker formation, thus this configuration is shown in the combination rejection of claim 8).

Regarding claim 11, Featherby et al. disclose the electronic device of claim 8, wherein the insulative coat is selected from the group consisting of: a polymer, a solder resist, and a ceramic (300, col. 11, lines 45-55, col. 8, lines 46-67, the ceramic material discussed is as “electrically insulating”).

Regarding claim 12, Featherby et al. disclose the electronic device of claim 8, wherein the insulative coat abuts and hermetically seals the mold compound housing (Featherby discusses that the ceramic layer provides a hermitic seal, col. 8, lines 63 to col. 9, line 5).

Regarding claim 13, Featherby et al. disclose the electronic device of claim 8, wherein the insulative coat hermetically seals an interface between the mold compound housing and the conductive terminal (300 is located at and covers the interface of 12 and 22 of Fig. 7 of Featherby).

Regarding claim 16, Featherby et al. disclose the electronic device of claim 8, wherein the insulative coat has a thickness ranging from 100 nanometers to 10 microns (Featherby’s ranges for film 300 are disclosed on col. 9, lines 1-6, this is in reference to the ceramic layer discussed on col. 8, lines 45-67).  Note, the conversion of the claimed range 100 nm is 0.1 micron.  Therefore the range of thickness claimed is 0.1 to 10 microns.  Next, the ceramic material layer 300 in Fig. 7 of Featherby, is discussed having a range of thicknesses from either 500-100 Angstroms to 5000-10000 Angstroms, which converted to micrometers is, 500 A is 0.05 micrometers, 1000 Angstroms is 0.1 micrometers, 5000 Angstroms is 0.5 micrometers, and 10,000 Angstroms is 1 micrometer.  Therefore the claimed range (in micrometers) is 0.1 to 10 micrometers and the Featherby 300 film layer prior art range is 0.05 to 1 micrometer.  So the prior art range of 0.05 to 1 micrometer overlaps with the claimed range of 0.1 to 10 micrometers.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Featherby et al. (US 6,368,899) in view of Gagnon et al. (US 5,289,344) in view of Kikuchi et al. (US 2008/0017999) in view of Strobel et al. (US 5,825,042) in view of Otremba et al. (US 10,373,897) in view of Weng (US 9,955,590).

Regarding claim 15, Featherby et al. disclose the electronic device of claim 8, however Featherby does not disclose,
“wherein the insulative coat comprises a water contact angle of at least 90 degrees.”

Weng discloses in col. 3, lines 43-54, “(20) The anti-plating layer 104 may be hydrophobic. A hydrophobic property of the anti-plating layer 104 may be correlated with a water contact angle of the anti-plating layer 104. In one or more embodiments, the anti-plating layer 104 has a water contact angle of greater than or equal to about 80°, such as greater than or equal to about 90°, greater than or equal to about 95°, or greater than or equal to about 100°. The anti-plating layer 104 may include a material, such as, for example, one of, or a combination of, silicon dioxide, silicon nitride, a poly(p-xylylene) polymer (e.g., parylene-N, parylene-C, parylene-D, and parylene-AF4), and other hydrophobic ceramics or polymers.”  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the insulative coat comprises a water contact angle of at least 90 degrees”,

in the invention or system of Featherby et al. as taught by Weng, for the purpose of providing a material which can be liquid resistant and prevent adverse corrosion in the electrical leads.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Featherby et al. (US 6,368,899) in view of Gagnon et al. (US 5,289,344).

Regarding claim 17, the Featherby discloses in Fig. 7, (element 16 is mounted in a lead frame molded package, col. 4, lines 35-45) a semiconductor device, comprising: 

a semiconductor die (col. 11, lines 48-50, “integrated semiconductor circuit die 16”); 

an plastic housing (“plastic package 12”, col. 11, lines 45-55) covering the semiconductor die (12 shown in Fig. 7 covering die 16); 

a conductive terminal (plural 22) extending from the plastic housing (22 extend from 12) and including a bend (each 22 have one down ward bend); and 

a coat (300, col. 11, lines 46-62) covering a surface of the plastic housing (300 covers surface of 12).

Featherby does not disclose, wherein the “plastic housing” is “opaque”.

Gagnon discloses an opaque resin body for lead frame package is disclosed to be opaque in col. 3, line 67 through col. 4, line 5, which explains that for purposes of being able to visualize the internal arrangement in this patent, the encapsulant 14 appears transparent, but is actually opaque, encapsulant 14 identified in col. 5, lines 42-49.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the “plastic housing” is “opaque”,

in the invention or system of Featherby as taught by Gagnon, for the purpose of preventing external light to impinge upon the inner semiconductor die whose operational characteristics are sensitive to light, which could undesirably alter the performance of the devices in the semiconductor chip.

Regarding claim 18, Featherby et al. disclose the semiconductor device of claim 17, wherein the coat comprises an insulative coat (Featherby discloses that 300, col. 11, lines 46-62, is a ceramic, and then in col. 8, lines 46-67, this layer is identified as an insulator).


Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Featherby et al. (US 6,368,899) in view of Gagnon et al. (US 5,289,344) in view of Strobel et al. (US 5,825,042).

Regarding claim 19, Featherby et al. disclose the semiconductor device of claim 18, however Featherby does not disclose,
“wherein the insulative coat covers a length of the conductive terminal including the bend”.


    PNG
    media_image7.png
    491
    825
    media_image7.png
    Greyscale

Strobel discloses in Fig. 5B, shown above, shows an additional “encapsulant 559” (col. 7, lines 48-49), an insulative coat covering the mold compound housing (559 covering package is analogous to Featherby’s showing 300 covering 12 in Fig. 7) and Strobel discloses, “wherein the insulative coat covers a length of the conductive terminal including the bend” (downward bend of “LEAD FRAME” leads emanating from the package).  Strobel discloses that the lead finger first upper bend occurs within the confines of the analogous “insulative coat”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the insulative coat covers a length of the conductive terminal including the bend”,

in the invention or system of Featherby et al. as taught by Strobel, for the purpose of preventing corrosion to the lead finger portions which are less likely to be covered in solder after final placement.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2008/0017999) in view of Gagnon et al. (US 5,289,344) in view of Nakajima et al. (US 2002/0047187).

    PNG
    media_image6.png
    491
    790
    media_image6.png
    Greyscale

Regarding claim 17, the Kikuchi discloses in Fig. 7, a semiconductor device, comprising: 

a semiconductor die (“integrated circuit chip (IC chip) 5”, ¶ 0038, “semiconductor device 3c”, ¶ 0052); 

a plastic housing (“sealing resin 7”, ¶ 0038) covering the semiconductor die (7 covers 5); 

a conductive terminal (8) extending from the plastic housing (8 extend from 7) and including a bend (plural 8 have an upper bend and a lower bend); and 

a coat (11) covering a surface of the plastic housing (11 covers 7).

Kikuchi does not explicitly disclose “an opaque plastic housing”.

Gagnon discloses an opaque resin body for lead frame package is disclosed to be opaque in col. 3, line 67 through col. 4, line 5, which explains that for purposes of being able to visualize the internal arrangement in this patent, the encapsulant 14 appears transparent, but is actually opaque, encapsulant 14 identified in col. 5, lines 42-49.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“an opaque plastic housing”,

in the invention or system of Kikuchi as taught by Gagnon, for the purpose of preventing external light to impinge upon the inner semiconductor die whose operational characteristics are sensitive to light, which could undesirably alter the performance of the devices in the semiconductor chip.

Kikuchi does not explicitly call the “sealing resin 7” a “plastic housing”.  

However, the term “resin” is understood to mean a type of plastic material, as is the common understanding in the art, for example ¶ 0004 of Nakajima states, “A semiconductor device sealed with a resin, that is, a plastic package…”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“plastic housing”,

in the invention or system of Kikuchi as taught by Nakajima, for the purpose of using an insulating material that is pliant when heated to form protective coverings for the lead frame device.

Regarding claim 18, Kikuchi et al. disclose the semiconductor device of claim 17, wherein the coat comprises an insulative coat (Kikuchi discloses that 11 in Fig. 3 is alumina which is aluminum oxide or other materials ¶ 0045 that are insulators).


Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2008/0017999) in view of Gagnon et al. (US 5,289,344) in view of Sato et al. (US 5,864,088).

Regarding claim 20, Kikuchi et al. disclose the semiconductor device of claim 18, however Kikuchi does not disclose,
“further comprising a metallic coat covering the insulative coat”.

Sato discloses in col. 10, line 66 to col. 11 line 36 and in Fig. 21, shown below, wherein the analogous plastic housing is 54 (“integrated circuit element is covered with a dielectric coating 54”) which is covered in an insulating film (non-conductive … layer 2a) and subsequently a metallic coat (“conductive support element 1”, which is made of “copper powder”, col. 11, lines 33-35).

    PNG
    media_image11.png
    856
    345
    media_image11.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“further comprising a metallic coat covering the insulative coat”,

in the invention or system of Kikuchi et al. as taught by Sato, for the purpose of suppressing electromagnetic interference.

Regarding claim 21, Kikuchi et al. disclose the semiconductor device of claim 17,  however Kikuchi does not disclose,
“wherein the coat comprises a metallic coat.”

Sato discloses a coat with many more layers than Kikuchi and discloses in col. 10, line 66 to col. 11 line 36 and in Fig. 21, shown above, wherein the analogous plastic housing is 54 (“integrated circuit element is covered with a dielectric coating 54”) which is covered in an insulating film (non-conductive … layer 2a) and subsequently a metallic coat (“conductive support element 1”, which is made of “copper powder”, col. 11, lines 33-35).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“further comprising a metallic coat covering the insulative coat”,

in the invention or system of Kikuchi et al. as taught by Sato, for the purpose of suppressing electromagnetic interference.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to disclose, “14. The electronic device of claim 8, wherein the conductive terminal comprises an exposed area at which a copper portion of the conductive terminal is exposed through a plating portion of the conductive terminal, and wherein the insulative coat covers the exposed area.”, which can be seen as the leads are plated except for areas 114 and 116 (¶ 0043), where 112 covers 114 in Fig. 10, shown below.

    PNG
    media_image12.png
    435
    720
    media_image12.png
    Greyscale



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893